Citation Nr: 0716874	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  03-37 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the veteran timely perfected an appeal in the matter 
of entitlement to a service connection for mid and low back 
injuries, hearing impairment, a left ankle disorder, 
tendinitis of the fingers, numbness of the left thumb and 
left testicular pain.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a September 2002 determination by the above Regional 
Office (RO).  The RO determined the veteran had not submitted 
a timely substantive appeal following the issuance of the 
March 2000 rating decision.


FINDING OF FACT

A substantive appeal as to the claims for entitlement to 
service connection for mid and low back injuries, hearing 
impairment, a left ankle disorder, tendinitis of the fingers, 
numbness of the left thumb and left testicular pain was not 
filed within the one-year period from the date of mailing of 
the notification of the determination being appealed or 
within 60 days from the date the statement of the case was 
issued.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claims of entitlement to service connection for mid and low 
back injuries, hearing impairment, a left ankle disorder, 
tendonitis of the fingers, numbness of the left thumb and 
left testicular pain, and the Board lacks jurisdiction to 
consider this matter.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20. 302(b), (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA does 
not affect the matter on appeal, however, when the issue is 
limited to statutory interpretation, as is the case here.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 5-2004 (VA not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).

The threshold question to be answered is whether the veteran 
entered a timely substantive appeal following the March 2000, 
rating decision, which denied, in part, service connection 
for mid and low back injuries, hearing impairment, a left 
ankle disorder, tendonitis of the fingers, numbness of the 
left thumb and left testicular pain.  If the veteran has not 
filed a timely substantive appeal, then his appeal fails.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2006).

The notice of disagreement must be filed within one year from 
the date that the RO mails notice of the determination.  The 
date of mailing of the notification is presumed to be the 
same as the date of the letter.  38 C.F.R. § 20.302(a).  
After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2006); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].

Jurisdiction over an issue does not vest in the Board until 
an appeal to the Board has been properly perfected by the 
timely filing of an adequate substantive appeal.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

Here, a rating decision in March 2000 denied service 
connection for multiple conditions, to include mid and low 
back injuries, hearing impairment, a left ankle disorder, 
tendonitis of the fingers, numbness of the left thumb and 
left testicular pain.  The RO notified the veteran of this 
decision by a letter dated April 14, 2000.  A timely NOD from 
the veteran was received on September 18, 2000.  The RO 
issued an SOC regarding this matter on April 26, 2002.  It 
was mailed to the veteran at his most recent address of 
record.  He was notified that he was required to file a 
formal appeal to perfect his appeal, and a VA Form 9 was 
provided for that purpose.  He was advised that he should 
respond within 60 days.  He did not submit his VA Form 9 
until September 5, 2002, which was beyond 60 days from April 
26 2002.  The veteran had until June 26, 2002 to file a 
timely VA Form 9.  In this case, he did not perfect his 
appeal by filing a substantive appeal in a timely fashion.  

Based on the procedural history of this case, the Board is 
without jurisdiction to adjudicate the claim.  Hence, it must 
be dismissed without prejudice.  Roy v. Brown, 5 Vet. App. 
554 (1993).


ORDER

The appeal for service connection for mid and low back 
injuries, hearing impairment, a left ankle disorder, 
tendonitis of the fingers, numbness of the left thumb and 
left testicular pain is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


